Title: From Thomas Jefferson to J. A. Gautier, 19 May 1786
From: Jefferson, Thomas
To: Gautier, Jean Antoine



Sir
Paris May 19. 1786.

Of the 2044₶ 16s. 2d. belonging to Mr. Wuibert the son according to the papers which I had the honour of putting into your hands the other day, his father lays claim to 600₶. Having no authority to decide on the justice of this claim, I have promised him that I will leave 600₶ in the hands of Mr. Grand, subject to the future orders of the son, to whom I shall write on the occasion. I will therefore thank you for bills for the balance, which I will remit for his immediate relief, and I will desire him to draw on Mr. Grand for the 600₶ to be paid to such person as he shall think proper. I am with very great esteem Sir your most obedient and most humble servt.,

Th: Jefferson

